TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00485-CV


Bertha Rayburn, Appellant

v.

Leonard May, Individually; and Leonard May Enterprises, Inc., Individually
and d/b/a Oakland Manor Nursing Center, Appellees




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 95V-301, HONORABLE DANIEL R. BECK, JUDGE PRESIDING





	Bertha Rayburn, the plaintiff in the underlying proceeding, appeals pro se from the
district court's take-nothing judgment.  We will dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1).  

	The Fayette County district clerk filed the clerk's record from the underlying
proceeding in this Court on August 1, 2002.  Rayburn's brief was due to be filed September 3, 2002.
On September 20, 2002, this Court sent a notice to Rayburn informing her that her appellant's brief
was overdue and also that her appeal could be dismissed for want of prosecution unless she
reasonably explained the failure to file the brief and that the appellees are not significantly injured
by the failure to timely file a brief.  See Tex. R. App. P. 38.8(a)(1).  To date, Rayburn has not
responded to this Court's September 20 notice.
	As Rayburn has not responded to this Court's notice, and further, has not paid the
filing fees in this Court, we dismiss this appeal for want of prosecution. (1) 


  
					Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   October 31, 2002
Do Not Publish
1.   On October 11, 2002, appellees submitted a motion to dismiss the appeal.  The appellees,
however, failed to submit the filing fee for the motion, and the motion did not include a certificate
of conference.  Because of these defects, the motion has not been filed in this Court.